Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
10/21/21. Claims 1-16 and 21-24 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 10/21/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
4.	Applicant’s argument regarding the 112 rejection is persuasive and has been withdrawn. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 4, 8-10, 12-15, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mesana et al. U.S. Publication No. (20080183273). 
Regarding Claim 1, Mesana discloses a heart valve prosthesis (Figure 3 #10) comprising: 

a prosthetic valve disposed within the lumen of the frame (abstract), 
wherein a stiffness (Figure 23 #222) of the plurality of struts in a band of the plurality of bands is varied around a circumference of the frame such that when the frame is in the radially expanded state, the frame is substantially elliptically shaped (Figure 23 #220) in cross-section transverse to the central longitudinal axis. 

    PNG
    media_image1.png
    233
    296
    media_image1.png
    Greyscale

Regarding Claim 2, Mesana discloses wherein the stiffness of the plurality of struts is varied by varying a width of at least one strut of the plurality of struts strut (Figure 24 #222, Paragraph [0082] lines 9-15,thicker wire would mean different width than the rest of the struts) with respect to at least one other strut of the plurality of struts, and wherein when the frame is in the radially expanded state, at least one strut with a greatest width of the plurality of struts is disposed adjacent a major axis of the frame (As can be seen in the figure below at least one strut with the greatest width labeled 1 is aligned with the major axis), and at least one strut with a smallest width of the plurality 

    PNG
    media_image2.png
    249
    200
    media_image2.png
    Greyscale

Regarding Claim 4, Mesana discloses wherein the inflow end of the frame comprises an inflow band and the outflow end of the frame comprises an outflow band, and wherein the inflow band and/or the outflow band of the frame comprises eighteen crowns joining adjacent struts of the plurality of struts (As can be seen below Figure 3 shows 13 crowns on one side which would mean more than 18 total in the frame).

    PNG
    media_image3.png
    238
    264
    media_image3.png
    Greyscale

Regarding Claim 8, Mesana discloses wherein when the frame is in the radially collapsed state, the plurality of crowns at at least one of the inflow end or the outflow 
Regarding Claim 9, Mesana discloses wherein the plurality of struts at the inflow end and the plurality of struts at the outflow end are of a non-uniform length (Figure 15, the struts at the inflow and outflow end have different lengths).
Regarding Claim 10, Mesana discloses wherein at least one of the inflow end or the outflow end comprises crowns of the plurality of crowns (Figure 22#220), and wherein the plurality of struts forming the crowns at the outflow end or the inflow end each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width (Figure 24 #222, Paragraph [0082] lines 9-15, thicker wire would mean different width than the rest of the struts). As can be seen in the prior art it is well known to vary strut width to achieve an elliptical shape.  Therefore it would have been obvious to one of ordinary skill have as many different width as needed to achieve the shape through routine experimentation. In addition, due to the claim being written in a Markush group claim format it is possible to choose one width such as Figure 24 #222). 
Regarding Claim 12, Mesana discloses wherein the frame is balloon expandable (Paragraph [0005] lines 11-15).
Regarding Claim 13, Mesana discloses a system for percutaneously delivering a heart valve prosthesis to a site of a native heart valve (Paragraph [0005] lines 11-15), the system comprising: 

a heart valve prosthesis (Figure 3 #10) including a radially collapsed configuration (Figure 6) for delivery and a radially expanded configuration (Figure 3) when deployed, the heart valve prosthesis including a frame and a prosthetic valve (Paragraph [0049]) coupled to the frame, the frame having a plurality of circumferential bands comprising a plurality of struts and a plurality of crowns (see figure below), wherein the heart valve prosthesis is disposed in the radially collapsed configuration at a distal portion of the delivery catheter for delivery to a site of a native heart valve (Paragraph [0077]), and
wherein when the heart valve prosthesis is in the radially expanded configuration, the heart valve prosthesis has a substantially elliptical shape (Figure 24 #220) in a cross-section lateral to a central longitudinal axis of the frame, the substantially elliptical shape formed by varying a stiffness (Figure 24 #222, Paragraph [0082] lines 9-15,thicker wire would mean different width than the rest of the struts) of at least one strut of the plurality of struts of at least one of the bands (see figure below) of the plurality of circumferential bands of the frame of the heart valve prosthesis with respect to at least one other strut of the plurality of struts of the at least one band.

    PNG
    media_image1.png
    233
    296
    media_image1.png
    Greyscale

Regarding Claim 14, Mesana discloses wherein the stiffness of the at least one strut is varied by changing a width of the at least one strut (Figure 24 #222, Paragraph [0082] lines 9-15,thicker wire would mean different width than the rest of the struts), and wherein when the heart valve prosthesis is in the radially expanded configuration, at least one strut with a greatest width of the plurality of struts is disposed adjacent a minor axis of the heart valve prosthesis (As can be seen in the figure below at least one strut with the greatest width labeled 2 is aligned with the minor axis), and at least one strut with a smallest width of the plurality of struts is disposed adjacent a major axis of the heart valve prosthesis (As can be seen in the figure below at least one strut with the smallest width labeled 1 is aligned with the major axis).

    PNG
    media_image4.png
    249
    200
    media_image4.png
    Greyscale

Regarding Claim 15, Mesana discloses wherein the heart valve prosthesis is balloon expandable  (Paragraph [0005] lines 11-15), the delivery catheter further comprises a balloon at a distal portion thereof (Figure 21, Paragraph [0077]), the balloon includes an inflated state in which the balloon is substantially elliptically shaped in cross-section, and the heart valve prosthesis in the radially collapsed configuration is disposed over the balloon in an uninflated state such that a major axis of the heart valve 
Regarding Claim 21, Mesana discloses wherein the inflow end of the frame comprises an inflow band and the outflow end of the frame comprises an outflow band, and wherein the inflow band and/or the outflow band of the frame comprises eighteen crowns joining adjacent struts of the plurality of struts (As can be seen below Figure 3 shows 13 crowns on one side which would mean more than 18 total in the frame).

    PNG
    media_image3.png
    238
    264
    media_image3.png
    Greyscale

Regarding Claim 22, Mesana discloses wherein the plurality of struts joined by the eighteen crowns (Figure 3 above) each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width. Due to the claim being written in a Markush group claim format it is possible to choose one width such as the width in figure 3 above. 
Regarding Claim 24, Mesana discloses a heart valve prosthesis (Figure 3 #10) comprising: 
a frame including a lumen, the frame including a plurality of bands (see figure below) extending circumferentially around a central longitudinal axis of the frame and comprising a plurality of struts and a plurality of crowns, an inflow end, and an outflow 
a prosthetic valve disposed within the lumen of the frame (abstract), 
wherein a stiffness (Figure 23 #222) of the plurality of struts in a band of the plurality of bands is varied around a circumference of the frame such that when the frame is in the radially expanded state, the frame is substantially elliptically shaped (Figure 23 #220) in cross-section. 
the frame is non-circular (Figure 23 #220)  in shape in cross-section transverse to the central longitudinal axis.

    PNG
    media_image1.png
    233
    296
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mesana et al. U.S. Publication No. (20080183273) in view of Vietmeier U.S. Publication No. (20170042673). 
Regarding Claim 3, Mesana discloses wherein the width of each strut of the plurality of struts in the band (see figure below) of the frame is selected from a group consisting of a first strut width, a second strut width, a third strut width, a fourth strut width, and a fifth strut width (Figure 24 #222, Paragraph [0082] lines 9-15, thicker wire would mean different width than the rest of the struts). As can be seen in the prior art it is well known to vary strut width to achieve an elliptical shape.  Therefore it would have been obvious to one of ordinary skill have as many different width as needed to achieve the shape through routine experimentation. In addition, due to the claim being written in a Markush group claim format it is possible to choose one width such as Figure 24 #222) but does not disclose wherein the band includes at least one strut from each of the first width, the second width, the third width, the fourth width, and the fifth width.

    PNG
    media_image1.png
    233
    296
    media_image1.png
    Greyscale

Vietmeier teaches that struts of varied widths may be used in a heart valve (Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mesana in view of Vietmeier to 
Regarding Claim 5, Mesana discloses wherein the plurality of struts joined by the eighteen crowns (Figure 3 below) each have a width selected from a group consisting of a first width, a second width, a third width, a fourth width, and a fifth width. Due to the claim being written in a Markush group claim format it is possible to choose one width such as the width in figure 3 below but does not disclose wherein the plurality of struts includes at least one strut from each of the first width, the second width, the third width, the fourth width, and the fifth width.

    PNG
    media_image3.png
    238
    264
    media_image3.png
    Greyscale

Vietmeier teaches that struts of varied widths may be used in a heart valve (Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mesana in view of Vietmeier to have the plurality of struts includes at least one strut from each of the first width, the .
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mesana et al. U.S. Publication No. (20080183273) in view of Cali U.S. Publication No. (20050075584). 
Regarding Claim 11, Mesana does not disclose wherein the prosthetic valve comprises four leaflets.
Cali teaches in analogus art a heart valve prosthesis wherein the prosthetic valve comprises four leaflets (Paragraph [0008] lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mesana in view of Cali to have the prosthetic valve comprise four leaflets since it is well known in the art that it is desired for a valve to contain two to four leaflets (Paragraph [0008] lines 8-10). 
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mesana et al. U.S. Publication No. (20080183273) in view of Dolan et al. U.S. Publication No. (20040168298). 
Regarding Claim 16, Mesana does not disclose wherein the delivery catheter further includes a radiopaque marker coupled thereto and aligned with the major axis of the balloon.
Dolan teaches in analogus art the delivery catheter further include a radiopaque marker coupled thereto and aligned with the major axis of the balloon.
. 

Allowable Subject Matter
11.	Claims 6-7 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Mesana does not disclose wherein each of the eighteen crowns join two struts such that the plurality of struts consists of thirty-six struts including four struts of the first width, eight struts of the second width, eight struts of the third width, eight struts of the fourth width, and eight struts of the fifth width, wherein the second width is greater than the first width, the third width is greater than the second width, the fourth width is greater than the third width, and the fifth width is greater than the fourth width and wherein the varied widths of the struts of the inflow band and/or the outflow band varies a stiffness of the struts of the inflow band and/or the outflow band such that when the frame is in the radially expanded state, the frame is substantially elliptically shaped in cross-section.
Regarding Claim 7, Mesana does not disclose wherein the crowns joining the struts with the fifth width are disposed adjacent a minor axis of the frame and the 
Regarding Claim 23, Mesana does not discloses wherein the plurality of struts of the inflow band and/or the outflow band joined by the eighteen crowns comprises thirty-six struts, wherein the thirty-six struts include four struts of a first width, eight struts of a second width, eight struts of a third width, eight struts of a fourth width, and eight struts of a fifth width, wherein the second width is greater than the first width, the third width is greater than the second width, the fourth width is greater than the third width, and the fifth width is greater than the fourth width, and wherein the varied widths of the struts of the inflow band and/or the outflow band varies a stiffness of the struts of the inflow band and/or the outflow band such that when the frame is in the radially expanded state, the frame is substantially elliptically shaped in cross-section.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774